UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-58431 Name of Registrant: Vanguard Valley Forge Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: December 31 Date of reporting period: January 1, 2013 – June 30, 2013 Item 1: Reports to Shareholders Semiannual Report | June 30, 2013 Vanguard Balanced Index Fund > Vanguard Balanced Index Fund returned about 7% for the six months ended June 30, 2013. > The fund’s stock portfolio produced strong results for the half year, but the bond portfolio slipped into negative territory. > Financial, consumer services, and health care stocks were among the best equity performers; basic materials were the weakest. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Fund Profile. 7 Performance Summary. 9 Financial Statements. 10 About Your Fund’s Expenses. 28 Trustees Approve Advisory Arrangement. 30 Glossary. 31 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Our cover photograph shows rigging on the HMS Surprise , a replica of an 18th-century Royal Navy frigate. It was featured in the 2003 movie Master and Commander: The Far Side of the World , which was based on Patrick O’Brian’s sea novels, set amid the Napoleonic Wars. Vanguard was named for another ship of that era, the HMS Vanguard , which was the flagship of British Admiral Horatio Nelson at the Battle of the Nile. Your Fund’s Total Returns Six Months Ended June 30, 2013 Total Returns Vanguard Balanced Index Fund Investor Shares 7.24% Admiral™ Shares 7.32 Signal® Shares 7.26 Institutional Shares 7.33 Balanced Composite Index 7.34 Mixed-Asset Target Allocation Growth Funds Average 6.53 For a benchmark description, see the Glossary. Mixed-Asset Target Allocation Growth Funds Average: Derived from data provided by Lipper Inc. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Signal Shares and Institutional Shares are available to certain institutional investors who meet specific administrative, service, and account-size criteria. Your Fund’s Performance at a Glance December 31, 2012, Through June 30, 2013 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Balanced Index Fund Investor Shares $23.76 $25.26 $0.219 $0.000 Admiral Shares 23.76 25.26 0.238 0.000 Signal Shares 23.51 24.98 0.236 0.000 Institutional Shares 23.76 25.26 0.240 0.000 1 Chairman’s Letter Dear Shareholder, Vanguard Balanced Index Fund returned about 7% for the six months ended June 30, 2013—in line with its benchmark, the Balanced Composite Index, and ahead of the average return of its peers. The fund’s stock portfolio advanced during much of the half year, but its bond portion struggled. In May and June, growing uncertainty about Federal Reserve policy roiled both markets and led to a rise in interest rates. Bond yields ticked up, leading the fund’s bond holdings to end the period in the red. (Bond yields and prices move in opposite directions.) The Balanced Index Fund’s stock portfolio registered broad gains, with nine of ten sectors posting positive returns. Financial, consumer services, and health care holdings contributed most. Yields zigzagged for most of the six months before climbing in June; the fund’s 30-day SEC yield for Investor Shares was 1.71% as of June 30. That level was relatively unchanged from the start of the period but down from the 1.85% recorded at the end of June 2012. Yields for the other share classes were a bit higher, reflecting lower costs. Global stocks notched gains despite some recent turbulence After staging a stellar performance for most of the first half of 2013, global stocks declined in June. Investors worldwide were spooked by signs 2 of trouble in China’s economy and by a statement from Federal Reserve Chairman Ben Bernanke that the central bank could begin to reduce its stimulative bond-buying program later this year. Still, U.S. stocks returned about 14% for the six-month period, despite a drop of more than 1% in June. Markets were clearly unsettled by the prospect of the Fed’s scaling back its stimulus measures, known as quantitative easing. However, Vanguard’s chief economist, Joe Davis, pointed to a positive message in the Fed’s evolving stance. “The Federal Reserve is coming closer to the realization that the U.S. economy is stronger today than it was a year ago and so does not need the insurance, so to speak, of additional quantitative easing,” he said. Developed markets in the Pacific region generally fared better than their European and emerging-market counterparts. Notably, Japanese stocks recovered in June from a sharp decline in May. Bond prices fell sharply in the period’s final months Bond returns, which sputtered along through most of the period, turned negative in May and retreated further in June. The broad U.S. taxable bond Market Barometer Total Returns Periods Ended June 30, 2013 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 13.91% 21.24% 7.12% Russell 2000 Index (Small-caps) 15.86 24.21 8.77 Russell 3000 Index (Broad U.S. market) 14.06 21.46 7.25 MSCI All Country World Index ex USA (International) -0.04 13.63 -0.80 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) -2.44% -0.69% 5.19% Barclays Municipal Bond Index (Broad tax-exempt market) -2.69 0.24 5.33 Citigroup Three-Month U.S. Treasury Bill Index 0.04 0.08 0.23 CPI Consumer Price Index 1.70% 1.75% 1.31% 3 market returned –2.44% for the six months as concerns about the Fed’s plans roiled fixed income investors even more than equity investors. Municipal bonds fared worse than taxable issues, returning –2.69% for the period. The yield of the 10-year Treasury note finished the six months at 2.47%, jumping from 2.11% at the end of May and 1.67% at the end of April. The Fed kept its target for short-term rates between 0% and 0.25%. Returns from money market funds and savings accounts have been minuscule since the Fed imposed the historically low rates in December 2008 to combat the financial crisis. Financials and consumer services were the leading performers The Balanced Index Fund’s stock portfolio, representing about 60% of its assets, gives investors exposure to the broad U.S. equity market. It returned 14.12% for the six months, in line with its benchmark, the CRSP US Total Market Index, and posted double-digit gains in eight of the ten industry sectors. Financials, the largest sector holding, contributed more than one-fifth of the portfolio’s overall return. The nation’s largest banks and financial services companies performed best, profiting from better lending conditions and the Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Signal Institutional Peer Group Shares Shares Shares Shares Average Balanced Index Fund 0.24% 0.10% 0.10% 0.08% 1.02% The fund expense ratios shown are from the prospectus dated March 28, 2013, and represent estimated costs for the current fiscal year. For the six months ended June 30, 2013, the fund’s annualized expense ratios were 0.24% for Investor Shares, 0.09% for Admiral Shares, 0.09% for Signal Shares, and 0.08% for Institutional Shares. The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end 2012. Peer group: Mixed-Asset Target Allocation Growth Funds. 4 recovering housing market. Insurance companies also thrived, thanks to an increase in premiums and underwriting revenue. The consumer services sector was the next-largest contributor to returns. More confident about the economy and employment than they had been in several years, U.S. consumers spent more on shopping, entertainment, and eating out. Specialty retailers, media companies, and travel and leisure service providers notched gains. Health care performed strongly, too. Pharmaceutical and biotech companies were among the standouts for the half year as the industry continued to benefit from favorable rulings by the Food and Drug Administration and improved pipelines of new medicines. Health insurance companies and medical equipment makers also turned in impressive results. The portfolio did not benefit as much from its heavy weighting in technology, which had the second-lowest sector return for the period. Some personal computer manufacturers did better by cutting costs. But the sector was hurt most by its holdings in the tablet and smartphone business, where competition is fierce and several key players fell short of earnings expectations as new products failed to deliver. Basic materials, a relatively small sector in the portfolio, produced the only negative return. Stocks of metal and coal mining companies plunged as commodity prices fell. U.S. government debts weighed on bond portfolio The Balanced Index Fund’s fixed income holdings, which account for about 40% of its assets, returned –2.47% for the six months. The bond portfolio closely tracked its benchmark, Barclays U.S. Aggregate Float Adjusted Index, which measures a wide spectrum of the U.S. investment-grade, taxable bond market. During the six months, nearly all segments of the bond index registered negative results. In general, bonds with longer-term maturities lost more value than their shorter-term counterparts. The bond portfolio was particularly hurt by price declines in U.S. government debts and U.S. Treasuries, which together represented nearly 70% of its holdings. In pursuing investment goals, long-term asset mix is key As I mentioned earlier, financial markets were rattled in June by the prospect that the Fed would begin scaling back its massive bond-buying program. Bond yields jumped, and the stock market experienced some turmoil. 5 Volatility and increased uncertainty can tempt investors to deviate from their investment plan. In the mutual fund industry, for example, the recent rise in bond yields has led to net redemptions from bond funds as investors try to sidestep losses that might arise from a sustained climb in interest rates. Keep in mind, however, that although interest rates remain low, nobody is certain what their next move will be—much less how financial markets will react to the change. In fact, it’s precisely because short-term swings are unpredictable that trying to time the markets often fails, as Vanguard and other researchers have found. A recent Vanguard research paper notes that although many investors alter their portfolios based on emotional reactions to market movements, investment success actually is “largely determined by the long-term mixture of assets in a portfolio.” (You can find the full report, Vanguard’s Framework for Constructing Diversified Portfolios , at vanguard.com/research.) We continue to believe that sticking to a well-diversified portfolio of stocks, bonds, and money market instruments over the long haul—rather than making impulsive changes to try to avoid potential losses or capitalize on perceived opportunities—gives you the best chance of meeting your investment goals. Thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer July 22, 2013 6 Balanced Index Fund Fund Profile As of June 30, 2013 Share-Class Characteristics Investor Admiral Signal Institutional Shares Shares Shares Shares Ticker Symbol VBINX VBIAX VBASX VBAIX Expense Ratio 1 0.24% 0.10% 0.10% 0.08% 30-Day SEC Yield 1.71% 1.87% 1.87% 1.87% Equity and Portfolio Characteristics CRSP US Total Market Fund Index Number of Stocks 3,176 3,594 Median Market Cap $38.5B $38.5B Price/Earnings Ratio 18.5x 18.5x Price/Book Ratio 2.4x 2.4x Return on Equity 16.6% 16.5% Earnings Growth Rate 10.6% 10.5% Dividend Yield 2.0% 2.0% Foreign Holdings 0.0% 0.0% Turnover Rate (Annualized) 57% — Short-Term 2.6% — Fixed Income Characteristics Barclays Aggregate Float Adj Fund Index Number of Bonds 4,687 8,413 Yield to Maturity (before expenses) 2.3% 2.3% Average Coupon 3.3% 3.4% Average Duration 5.4 years 5.5 years Average Effective Maturity 7.4 years 7.4 years Total Fund Volatility Measures Balanced Composite CRSP US Total Index Market Index R-Squared 1.00 0.98 Beta 1.00 0.57 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Stocks (% of equity portfolio) Exxon Mobil Corp. Integrated Oil & Gas 2.3% Apple Inc. Computer Hardware 2.1 Microsoft Corp. Software 1.5 Johnson & Johnson Pharmaceuticals 1.4 General Electric Co. Diversified Industrials 1.3 Google Inc. Internet 1.3 Chevron Corp. Integrated Oil & Gas 1.3 Wells Fargo & Co. Banks 1.2 International Business Machines Corp. Computer Services 1.2 Procter & Gamble Co. Nondurable Household Products 1.2 Top Ten 14.8% Top Ten as % of Total Net Assets 8.7% The holdings listed exclude any temporary cash investments and equity index products. 1 The expense ratios shown are from the prospectus dated March 28, 2013, and represent estimated costs for the current fiscal year. For the six months ended June 30, 2013, the annualized expense ratios were 0.24% for Investor Shares, 0.09% for Admiral Shares, 0.09% for Signal Shares, and 0.08% for Institutional Shares. 7 Balanced Index Fund Fund Asset Allocation Sector Diversification (% of equity exposure) CRSP US Total Market Fund Index Basic Materials 2.9% 2.9% Consumer Goods 10.5 10.5 Consumer Services 13.3 13.2 Financials 18.9 18.8 Health Care 11.7 11.8 Industrials 12.9 13.0 Oil & Gas 9.5 9.5 Technology 14.4 14.4 Telecommunications 2.5 2.5 Utilities 3.4 3.4 Sector Diversification (% of fixed income portfolio) Asset-Backed 2.4% Finance 7.5 Foreign 5.0 Government Mortgage-Backed 23.3 Industrial 13.0 Treasury/Agency 45.3 Utilities 2.6 Other 0.9 The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are generally not backed by the full faith and credit of the U.S. government. Distribution by Credit Quality (% of fixed income portfolio) U.S. Government 68.1% Aaa 4.6 Aa 3.6 A 12.0 Baa 11.7 For information about these ratings, see the Glossary entry for Credit Quality. Equity Investment Focus Fixed Income Investment Focus Balanced Index Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): December 31, 2002, Through June 30, 2013 For a benchmark description, see the Glossary. Note: For 2013, performance data reflect the six months ended June 30, 2013. Average Annual Total Returns: Periods Ended June 30, 2013 Ten Years Inception Date One Year Five Years Income Capital Total Investor Shares 11/9/1992 12.10% 6.94% 2.75% 4.11% 6.86% Admiral Shares 11/13/2000 12.22 7.08 2.87 4.11 6.98 Signal Shares 9/1/2006 12.20 7.08 2.90 1 3.14 1 6.04 1 Institutional Shares 12/1/2000 12.24 7.12 2.91 4.11 7.02 1 Return since inception. See Financial Highlights for dividend and capital gains information. 9 Balanced Index Fund Financial Statements (unaudited) Statement of Net Assets—Investments Summary As of June 30, 2013 This Statement summarizes the fund’s holdings by asset type. Details are reported for each of the fund’s 50 largest individual holdings and for investments that, in total for any issuer, represent more than 1% of the fund’s net assets. The total value of smaller holdings is reported as a single amount within each category. The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the complete listing of the fund’s holdings is available electronically on vanguard.com and on the Securities and Exchange Commission’s website (sec.gov), or you can have it mailed to you without charge by calling 800-662-7447. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Percentage Value of Net Shares ($000) Assets Common Stocks Basic Materials † 1.7% Consumer Goods Procter & Gamble Co. 1,746,200 134,440 0.7% Coca-Cola Co. 2,553,854 102,435 0.6% Philip Morris International Inc. 989,852 85,741 0.5% PepsiCo Inc. 985,253 80,584 0.4% Consumer Goods—Other † 782,001 4.1% 6.3% Consumer Services Wal-Mart Stores Inc. 1,043,766 77,750 0.4% Home Depot Inc. 930,640 72,097 0.4% Walt Disney Co. 1,032,675 65,213 0.4% * Amazon.com Inc. 232,038 64,435 0.3% McDonald’s Corp. 638,740 63,235 0.3% Comcast Corp. Class A 1,446,820 60,593 0.3% Consumer Services—Other † 1,101,773 5.8% 7.9% Financials Wells Fargo & Co. 3,374,450 139,264 0.7% JPMorgan Chase & Co. 2,408,112 127,124 0.7% * Berkshire Hathaway Inc. Class B 981,774 109,880 0.6% Citigroup Inc. 1,841,724 88,348 0.5% Bank of America Corp. 6,868,505 88,329 0.4% Visa Inc. Class A 329,910 60,291 0.3% American Express Co. 699,944 52,328 0.3% Financials—Other † 1,465,868 7.7% 11.2% 10 Balanced Index Fund Market Percentage Value of Net Shares Assets Health Care Johnson & Johnson 1,789,580 153,653 0.8% Pfizer Inc. 4,262,313 119,387 0.6% Merck & Co. Inc. 1,923,822 89,362 0.5% Health Care—Other † 962,435 5.1% 7.0% Industrials General Electric Co. 6,588,004 152,776 0.8% United Technologies Corp. 585,678 54,433 0.3% Industrials—Other † 1,258,089 6.6% 7.7% Oil & Gas Exxon Mobil Corp. 2,832,916 255,954 1.4% Chevron Corp. 1,235,016 146,152 0.8% Schlumberger Ltd. 847,014 60,697 0.3% Oil & Gas—Other † 613,536 3.2% 5.7% Technology Apple Inc. 598,039 236,871 1.2% Microsoft Corp. 4,788,604 165,351 0.9% * Google Inc. Class A 172,734 152,070 0.8% International Business Machines Corp. 706,365 134,993 0.7% Cisco Systems Inc. 3,405,016 82,776 0.4% Intel Corp. 3,167,149 76,708 0.4% Oracle Corp. 2,250,904 69,148 0.4% QUALCOMM Inc. 1,100,856 67,240 0.4% Technology—Other † 649,129 3.4% 8.6% Telecommunications AT&T Inc. 3,427,766 121,343 0.6% Verizon Communications Inc. 1,822,776 91,759 0.5% Telecommunications—Other † 67,208 0.4% 1.5% Utilities † 388,047 2.0% Total Common Stocks (Cost $6,823,705) 59.6% 1 11 Balanced Index Fund Face Market Percentage Maturity Amount Value of Net Coupon Date ($000) ($000) Assets U.S. Government and Agency Obligations U.S. Government Securities United States Treasury Note/Bond 0.375% 2/15/16 82,564 82,164 0.4% United States Treasury Note/Bond 0.875% 4/30/17 76,275 75,870 0.4% United States Treasury Note/Bond 0.250% 9/15/14 65,790 65,810 0.4% United States Treasury Note/Bond 2.625% 11/15/20 58,233 60,644 0.3% United States Treasury Note/Bond 0.375% 6/15/15 59,550 59,559 0.3% United States Treasury Note/Bond 1.750% 5/15/23 63,538 59,468 0.3% United States Treasury Note/Bond 0.250% 7/15/15 59,520 59,353 0.3% United States Treasury Note/Bond 0.250% 5/15/16 58,200 57,563 0.3% United States Treasury Note/Bond 3.125% 4/30/17 52,750 56,929 0.3% United States Treasury Note/Bond 4.250% 8/15/14 54,050 56,491 0.3% United States Treasury Note/Bond 0.250% 5/31/15 54,004 53,903 0.3% United States Treasury Note/Bond 0.500% 8/15/14 52,300 52,472 0.3% United States Treasury Note/Bond 0.375% 4/15/15 52,050 52,091 0.3% United States Treasury Note/Bond 3.125% 5/15/21 48,262 51,791 0.3% United States Treasury Note/Bond 0.125%–11.250% 7/15/14–2/15/43 2,127,060 2,204,552 11.6% 16.1% Agency Bonds and Notes 2 Federal Home Loan Mortgage Corp. 0.500%–6.750% 7/15/14–7/15/32 112,712 116,068 0.6% 2 Federal National Mortgage Assn. 0.000%–7.250% 8/28/14–7/15/37 129,185 132,606 0.7% Agency Bonds and Notes—Other † 72,086 0.4% 1.7% Conventional Mortgage-Backed Securities 2,3,4 Fannie Mae Pool 3.500% 7/1/43 74,710 75,831 0.4% 2,3,4 Fannie Mae Pool 2.000%–9.500% 10/1/13–7/1/43 695,364 731,036 3.8% 2,3,4 Freddie Mac Gold Pool 2.000%–10.000% 7/1/13–7/1/43 435,688 454,729 2.4% Ginnie Mae I Pool 3.000%–10.000% 12/15/13–7/1/43 160,842 170,975 0.9% Ginnie Mae II Pool 2.500%–7.000% 3/20/18–7/1/43 309,601 325,210 1.7% 9.2% Nonconventional Mortgage-Backed Securities 2,4,5 Fannie Mae Pool 1.563%–6.128% 11/1/33–10/1/42 27,559 28,838 0.1% 2,4,5 Freddie Mac Non Gold Pool 2.186%–6.365% 11/1/34–3/1/42 11,640 12,236 0.1% 3,4,5 Ginnie Mae II Pool 2.500%–5.000% 7/20/38–1/20/42 11,692 12,287 0.1% 0.3% Total U.S. Government and Agency Obligations (Cost $5,164,403) 5,180,562 27.3% Asset-Backed/Commercial Mortgage-Backed Securities 4 GE Capital Credit Card Master Note Trust Series 2012-7 1.760% 9/15/22 409 396 0.0% 4 GE Commercial Mortgage Corp. Series 2005-C3 Trust 4.974% 7/10/45 315 337 0.0% 4 GE Commercial Mortgage Corp. Series 2006-C1 Trust 5.470% 3/10/44 1,275 1,385 0.0% 4 GE Commercial Mortgage Corp. Series 2007-C1 Trust 5.543% 12/10/49 850 944 0.0% 6 Asset-Backed/Commercial Mortgage-Backed Securities—Other † 175,874 0.9% Total Asset-Backed/Commercial Mortgage-Backed Securities (Cost $167,115) 0.9% 12 Balanced Index Fund Face Market Percentage Maturity Amount Value of Net Coupon Date ($000) ($000) Assets Corporate Bonds Finance 6 Banking † 367,828 2.0% Brokerage † 12,028 0.1% Finance Companies 4 General Electric Capital Corp. 1.000%–6.875% 11/14/14–11/15/67 35,425 39,229 0.2% Finance Companies—Other † 5,350 0.0% 6 Insurance † 98,447 0.5% Other Finance † 2,372 0.0% 6 Real Estate Investment Trusts † 40,476 0.2% 3.0% Industrial 6 Basic Industry † 96,414 0.5% Capital Goods General Electric Co. 0.850%–5.250% 10/9/15–10/9/42 5,265 5,371 0.0% 6 Capital Goods—Other † 83,404 0.5% 6 Communication † 164,759 0.9% 6 Consumer Cyclical † 126,452 0.7% 6 Consumer Noncyclical † 252,870 1.3% Energy XTO Energy Inc. 5.500%–6.250% 8/1/17–6/15/18 800 946 0.0% Energy—Other † 127,878 0.7% 6 Other Industrial † 3,798 0.0% Technology Apple Inc. 0.450%–3.850% 5/3/16–5/4/43 5,900 5,512 0.0% Technology—Other † 76,474 0.4% 6 Transportation † 39,265 0.2% 983,143 5.2% Utilities Electric † 127,580 0.7% 6 Natural Gas † 66,442 0.3% Other Utility † 1,929 0.0% 195,951 1.0% Total Corporate Bonds (Cost $1,712,473) 9.2% 6 Sovereign Bonds (U.S. Dollar-Denominated) (Cost $376,206) † 2.0% Taxable Municipal Bonds (Cost $64,831) † 0.4% Shares Temporary Cash Investments Money Market Fund Vanguard Market Liquidity Fund 0.127% 560,897,671 560,898 3.0% Face Amount ($000) U.S. Government and Agency Obligations 9 Fannie Mae Discount Notes 0.110% 8/21/13 1,000 1,000 0.0% U.S. Government and Agency Obligations—Other † 4,999 0.0% 5,999 0.0% Total Temporary Cash Investments (Cost $566,897) 3.0% 1 13 Balanced Index Fund Market Percentage Value of Net ($000) Assets 10 Total Investments (Cost $14,875,630) 102.4% Other Assets and Liabilities Other Assets 254,665 1.3% Liabilities 8 (712,700) (3.7%) (458,035) (2.4%) Net Assets 100.0% At June 30, 2013, net assets consisted of: Amount ($000) Paid-in Capital 14,428,377 Overdistributed Net Investment Income (11,901) Accumulated Net Realized Gains 1,668 Unrealized Appreciation (Depreciation) Investment Securities 4,561,036 Futures Contracts (549) Net Assets Investor Shares—Net Assets Applicable to 115,943,320 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share—Investor Shares Admiral Shares—Net Assets Applicable to 332,800,600 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share—Admiral Shares 14 Balanced Index Fund Amount ($000) Signal Shares—Net Assets Applicable to 66,709,086 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share—Signal Shares Institutional Shares—Net Assets Applicable to 236,713,656 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share—Institutional Shares See Note A in Notes to Financial Statements. * Non-income-producing security. † Represents the aggregate value, by category, of securities that are not among the 5 0 largest holdings and, in total for any issuer, represent 1 % or less of net assets. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund’s effective common stock and temporary cash investment positions represent 59
